                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                            HARRISONBURG DIVISION


                                                         Action No: 7:17CV492
 Mountain Valley Pipeline, LLC
                                                         Date: 1/4/2019
 vs.                                                     Judge: Elizabeth K. Dillon
 Easements to Constuct, Operate, and Maintain a          Court Reporter: M. Butenschoen
 Natural Gas Pipeline Over Tracts of Land, et al         Deputy Clerk: B. Davis



 Plaintiff Attorney                               Defendant Attorney
 Wade Massie                                      Carrol Ching



                                    LIST OF WITNESSES

 PLAINTIFF:                                      DEFENDANT:
 1. Steve McGary                                 1.
 2. B. J. Whitman
 3. Jeffrey Klinefelter
 4. Brian Murphy



 PROCEEDINGS:
 Hearing held on Plaintiff’s [1108] Motion for Preliminary Injunction, [1097] Order to Show
 Cause, and [1115] Motion to File Amicus Curia Brief. Evidence presented by counsel.
 Arguments from Counsel. The Court takes all pending issues taken under advisement.


 Time in Court: 1:57p – 3:15p (1 hour 18 min)




Case 7:17-cv-00492-EKD Document 1128 Filed 01/04/19 Page 1 of 1 Pageid#: 32242
